DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-14 are currently pending in the application.

Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the “fogging hole” provided additionally to the vent hole as claimed in at least claims 4 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a switch control button” as claimed in claims 7 & 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a light-emitting assembly for enhancing the display effect” as claimed in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“conveying pipeline for conveying water in the water storage bag to the portion of the atomizer” as claimed in claims 10 & 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a water storage tank” as claimed in claims 10 & 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 

In page 6, line 4-5, corresponding to [0025] of the PGPub, the phrase “the bent body 123 and the middle portion The thickness of the joint portion 122 of the body 121 is smaller than the thickness of the intermediate body 121 and the bent body 123” is not understood. There appears to be a period missing between “portion” and “The thickness”.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Objections
Claim(s) 1-14 is/are objected to because of the following informalities:  

In claim 1, lines 2-4; the limitation “wherein the humidifier main body is provided with a power source and a control circuit board And an atomizer for vibrating the water mist” should read “wherein the humidifier main body is provided with a power source, a control circuit board, and an atomizer for vibrating the water mist”.

Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP R-1.75. thus, claim 1 along with the majority of dependent claims thereof are objected to for failing to separate the plurality of claimed elements by line indentations.

Note: Applicant is encouraged to refer to the claims of Minakian (US 10830469 B2) for a proper illustration of how claim elements should be separated by line indentations.

Claim(s) 2-14 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	light-emitting assembly in claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Light-emitting assembly is interpreted to cover a plurality of LED lights as per [0032] of applicant specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “the water storage bag … can be folded and stored toward the bottom” in lines 5-7; which limitation is indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved (“the water storage bag can be folded and stored toward the bottom”), without providing the technical features necessary for achieving this result. Note: the manner in which the water storage bag can be folded and stored toward the bottom is not specified. Thus, the scope of the claim is indefinite.

To overcome this rejection, applicant is encouraged to recite the structural limitations that allow the water storage bag to be folded and stored. Example of such language is found in [0025-0026] the specification. Applicant may amend the claim to recite “wherein the water storage bag includes bending body; wherein the inside of the bending body is provided with a plurality of serrations for folding the water storage bag”.

Further, the limitation “the bottom” found in lines 6-7 of claim 1 is indefinite as it is unclear what bottom the applicant is referring to. Is the applicant referring to the bottom of the humidifier? Or the bottom of the water storage bag? It is uncertain.

To overcome this deficiency, applicant is encouraged to recite “the bottom of the water storage bag” in lieu of just “the bottom”.

Claim 2 calls for the limitation “said peak body” in line 1; which limitation lacks antecedent basis. It is unclear if the applicant is referring to the humidifier main body or the wave body of the water storage bag.

Claim 2 also calls for the limitations “the intermediate body” in line 2 and “the bent body” in line 4; which limitations lack antecedent basis.

Furthermore, the limitation “wherein said peak body comprises an intermediate projecting in an arc shape and integrally formed with the intermediate body and respectively connected to the ends of the intermediate body” in line 1-2; which limitation is not understood; making the claim indefinite. It is unclear what the applicant is referring to by “an intermediate”.

 A similar issue is found with the recitation “wherein a limiting ring on the main body of the humidifier” in lines 3-4 of claims 4, 11, and 12. The presented limitation is an incomplete sentence.

Applicant is encouraged to amend the limitation above to recite “wherein a limiting ring is provided on the main body of the humidifier”.

Claim 4 calls for the limitation “the vent hole portion” in line 1; which limitation lacks antecedent basis. It is unclear if the applicant is referring to the vent hole of the humidifier, or a new structural limitation.

Claim 5 calls for the limitation “the engaging groove of the peak-shaped hook-shaped structure portion” in lines 3-4; which limitation lack antecedent basis. An engaging groove has neither been previously introduced nor been previously associated with a peak-shaped hook-shaped structure portion. Furthermore, a peak-shaped hook-shaped structure portion has not been previously introduced.

Claim 5 calls for the limitation “a hook-like structure” which limitation is indefinite as it is unclear what the scope of “hook-like” is. Is “hook-like” referring to a hook? Or a structure that looks like a hook? Or does it encompass other structures different than a hook? It is uncertain. See See Ex parte Pappas, 23 USPQ2d 1636 (Bd. Pat. App. & Inter. 1992) and MPEP 2173.05(b).

Claim 9 calls for the limitation “the display” in line 2; which limitation lacks antecedent basis.

Claim(s) 2-14 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minakian (US 10830469 B2) in view of Chiba (JP 3201739 U) and Wang (US 20180326445 A1)

Regarding claim 1:
Minakian discloses a folding travel humidifier (see at least Fig. 3), comprising: 
a humidifier main body #320 and a water storage bag #302 disposed on an upper portion of the humidifier main body, wherein the humidifier main body is provided with a power source #970, a control circuit board #984, and an atomizer #972 for vibrating the water mist (Fig. 9, col. 12, L 31-37), wherein the atomizer is electrically connected to the control circuit board (Fig. 9, col. 12, L 31-48); the water storage bag includes a body disposed around the outer circumference of the humidifier main body (see Fig. 1 & 3), wherein a vent hole #116a/b for outputting a water mist is disposed inside the crest body (Fig. 1A; col. 3, L 62 – col. 4, L 8).

Minakian does not disclose wherein the water storage bag includes a wave body, wherein the wave body can be folded and stored toward the bottom of the wave body.

In the same field of endeavor, Chiba teaches a humidifier comprising a water storage bag #12, wherein the water storage bag includes a wave body, wherein the wave body can be folded and stored toward the bottom of the wave body (see Fig. 1-3 and 7-9, [0015]).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Minakian with the water storage bag including a wave body, wherein the wave body can be folded and stored toward the bottom of the wave body as taught by Chiba.

One of ordinary skills would have recognized that doing so would have allowed the water storage bag to be provided with a selectively low profile as suggested by Chiba ([0015]); thereby, facilitating storage or transport of the dehumidifier.

Minakian does not also disclose wherein the atomizer is at an intermediate portion of the bottom of the water storage bag. 

In the same field of endeavor, Wang teaches a atomizer #10 provided at an intermediate portion of the bottom of a water storage bag #20 (see at least Fig. 1; [0017]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Minakian with the atomizer being at an intermediate portion of the bottom of the water storage bag as taught by Wang.

One of ordinary skills would have recognized that doing so would have increased the mist performance of the dehumidifier as suggested by Wang (see abstract).

Regarding claim 4:
Minakian as modified discloses all the limitations.
Minakian further discloses wherein the vent hole portion of the water storage bag is further provided with a connection with the inner side of the wave crest body for stabilizing the wave crest body, wherein a limiting ring #106 is provided on the main body of the humidifier; a fogging hole for discharging the water mist is opened on the limiting ring (see at least Fig. 1B, fogging hole that receives #116). 

Regarding claim 5:
Minakian as modified discloses all the limitations.
Minakian further discloses wherein the outer end portion of the crest body has a hook-like structure #522 & #528 and is disposed around the outer periphery of the humidifier main body for snapping in an engaging groove of the humidifier main body (Fig. 4-5), wherein the wave-shaped body is hooked into the engaging groove by the hook-like structure and connected to the humidifier main body (Fig. 4-5). 

Regarding claim 9:
Minakian as modified discloses all the limitations.
Minakian further discloses wherein said humidifier main body is further provided with a light-emitting assembly for enhancing the display effect and electrically connecting to the control circuit board (col. 6, L 19-26). 

Regarding claim 10:
Minakian as modified discloses all the limitations.
Minakian further discloses wherein the humidifier main body is further provided with a conveying pipe for conveying water in the water storage bag to the atomizer portion (inherently present, via #412, to supply water to #410; Fig. 4, col. 8, L 26-37), wherein the atomizer is disposed near the vent hole (inherently present), and a water storage tank #410 capable of storing a part of the water is further disposed on the lower side of the atomizer #492 (Fig. 4). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lev (US 20120222548 A1) discloses a portable humidifier with detachable water container.
Birdsell (US 6164630 A) discloses connection of elements of a humidifier via hooks and grooves (see Fig. 4 a-b).
Koszyk (US 4624806 A) discloses a humidifier with a foldable water bag.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763